DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
 
Response to Amendment
	The amendment on 11/02/2021 have been entered.

Response to Arguments
	Applicant’s arguments are moot in view of new grounds of rejection.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US 20180031835 in view of Matsushita US 20160327792 and Waldern et al. US 10,545,346 (hereinafter Waldern).
Regarding claim 1, Hoppe teaches 
	a virtual image display device (figures 2 and 3) comprising,
	an image element (image source 109) configured to display an image (paragraph [0028], procedure image);
	a first optical unit (lens element 105) disposed at a position where image light is extracted (shown in figure 2);
	a second optical unit (lens element 107) disposed at an image element side with respect to the first optical unit (105; shown in figure 2),
	the first optical unit (105) and the second optical unit (107) having different refractive indexes (paragraph [0038] teaches 105 and 107 may be varied in order to impart different optical power s to the system);
	a half mirror (partially reflective surface coating 113) provided at a bonding portion between the first optical unit (105) and the second optical unit (107); and

Hoppe is silent regarding a half mirror is provided on a serrated surface and when viewed in a direction in which the first optical unit and the second optical unit are bonded, the first optical unit and the second optical unit.
However, Matsushita teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein a half mirror (half mirror layer 12) is provided on a serrated surface (shown in figure 3B) and when viewed in a direction in which the first optical unit (Fresnel lens 11) and the second optical unit (sealed layer 13 and transparent plate 14) are bonded, the first optical unit (11) and the second optical unit (13 and 14; paragraph [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoppe, to use a half mirror is provided on a serrated surface and when viewed in a direction in which the first optical unit and the second optical unit are bonded, the first optical unit and the second optical unit as taught by Matsushita, for the purpose of performing as a band stop filter that reflects only a specific wavelength component (paragraph [0016]).
	Hoppe in view of Matsushita is silent regarding the virtual image display device is configured to be mounted on a user’s head and the lens end faces are arranged at positions for contacting the user’s nose when the virtual image display device is mounted on the user’s head; optical unit have an asymmetric shape with respect to an up-down direction when the virtual 
	Waldern teaches a virtual image display device (figures 46 and 47) configured to be mounted on a user’s head (figures 46 and 47), comprising, the lens end faces are arranged at positions for contacting the user’s nose (shown in figure 46 eyeglasses is on the user’s face and in contact with user’s nose) when the virtual image display device is mounted on the user’s head (when the lens end faces is arranged at position for contacting the user’s nose the (331 and 352 are mounted on the user’s head; column 21, lines 28-45 teaches the HUD may be configured to adjustable within the helmet or head piece), optical unit (eyepiece 352) having an asymmetric shape (as shown in figure 45, 352 is asymmetric) with respect to an up-down direction when the virtual image display device is mounted on the user’s head (shown mounted in figure 45,46, and 47, the asymmetric shape includes lens end faces (this term is considered as the edges of the lens which is asymmetric shape).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the device of Hoppe in view of Matsushita, to use the virtual image display device is configured to be mounted on a user’s head and the lens end faces are arranged at positions for contacting the user’s nose when the virtual image display device is mounted on the user’s head and an optical unit having an asymmetric shape with respect to an up-down direction when the virtual image display device is mounted on the user’s head, the asymmetric shape includes lens end faces as taught by Waldern, for the purpose of the wear may be wearing corrective lenses and thus allowing the wearer to adjust the HUD so not to interfere with the lenses and provide the highest quality image (column 21, lines 28-45).
Regarding claim 2, Hoppe in view of Matsushita and Waldern teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein at least one of the first optical unit (Fresnel lens 11) and the second optical unit (transparent plate 14 and sealed layer 13) includes, as an optical surface at the bonding portion side, a surface having a shape corresponding to a shape of the serrated surface (shown in figure 3B where the half mirror layer 12 is located; paragraph ([0049])).  The reason for combining is the same as above in claim 1.
Regarding claim 3, Hoppe in view of Matsushita and Waldern teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein the first optical unit (Fresnel lens 11) includes, as an optical surface (surface 13a) at the bonding portion side, a surface having a shape corresponding to a shape of the serrated surface (Fresnel shaped 11a), and the second optical unit (transparent plate 14) includes a flat surface at the bonding portion side (13a); paragraph ([0049]).  The reason for combining is the same as above in claim 1.
Regarding claim 4, Hoppe in view of Matsushita and Waldern teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein at least one of the first optical unit (Fresnel lens 11) and the second optical unit (transparent plate 14 and sealed layer 13) is a Fresnel lens including the serrated surface (11; shown in figure 3B; paragraph ([0049])).  The reason for combining is the same as above in claim 1.
Regarding claim 5, Hoppe in view of Matsushita teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein the bonding portion includes an adhesive film (13) that is formed by curing an adhesive 
 and that has a same refractive index as a refractive index of a material of an optical unit, of the first optical unit (11) and the second optical unit (13 and 14), that is directly bonded to the adhesive film (13; claim 1 teaches a first optical member that is transparent and is formed in a thin plate shape; a Fresnel-shaped portion that is formed by a plurality of grooves which are concentric with each other on one surface of the first optical member in a thickness direction thereof; a half mirror layer that is formed on a surface of a Fresnel-shaped portion; a second optical member that is formed of a transparent filler for filling unevenness of a surface of the half mirror layer to form a flat surface; and a third optical member that has a transparent thin plate shape and protects an outside surface of the second optical member, a refractive index of the first optical member, a refractive index of the second optical member, and a refractive index of the third optical member are substantially equal.).  The reason for combining is the same as above in claim 1.
Regarding claim 9, Hoppe in view of Matsushita teaches the invention as set forth above and Hoppe further teaches the virtual image display device (figures 2 and 3), whereinthe second optical unit is thinner (shown in figure 3, 107), in an optical axis direction, than an air gap thickness from the image element to the second optical unit (shown in figure 3, 107 to display 109; paragraph [0030]-[0031]).
Regarding claim 11, Hoppe in view of Matsushita teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein each of the lens end faces (11, 13, and 14) includes a contact portion processed to 
Regarding claim 12, Hoppe in view of Matsushita teaches the invention as set forth above and Matsushita further teaches the virtual image display device (figures 1 and 3, HUD unit 20), wherein the asymmetric lenses are configured to be paired right and left (shown in figure 3B lens are asymmetric 11 and 13 in the longitude direction), and the lens end faces are disposed to be symmetrically slanted with respect to a center axis between right and left lenses (shown in figure 3B, they are symmetrical in the direction going vertically on the lens).  The reason for combining is the same as above in claim 1.
 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US 2018/0031835 in view of Matsushita US 2016/0327792 and Waldern et al. US 10,545,346 (hereinafter Waldern) as applied to claim 1 above, and further in view of Yamada et al US 2020/0271832 (hereinafter Yamada).
Regarding claim 6, Hoppe in view of Matsushita and Waldern teaches the invention as set forth above but is silent regarding the serrated surface has a difference in height from a center side of the image light toward a peripheral side.	However, Yamada teaches the virtual image display device (paragraph [0137], HUD (head-up display)), wherein the serrated surface (figure 1 shows the serrated surface facing each other of 35 and 32) has a difference in height from a center side of the image light toward a peripheral side (shown in figure 1).

Regarding claim 7, Hoppe in view of Matsushita and Waldern teaches the invention as set forth above but is silent regarding a tapered surface is provided as a side surface portion that forms a step.
However, Yamada teaches the virtual image display device (paragraph [0137], HUD (head-up display)), wherein in a surface including the serrated surface (figures 1 shows the serrated surface facing each other of 35 and 32), a tapered surface is provided as a side surface portion that forms a step (shown in figure 1 and paragraph [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoppe in view of Matsushita and Waldern, to use a tapered surface is provided as a side surface portion that forms a step as taught by Yamada, for the purpose of minimizing a case where multiple images in a video are recognized as a ghost (paragraph [0071]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe US 2018/0031835 in view of Matsushita US 2016/0327792 and Waldern et al. US 10,545,346 (hereinafter Waldern) as applied to claim 1 above, and further in view of Kobayashi et al US 2002/0057498 (hereinafter Kobayashi).
Regarding claim 8, Hoppe in view of Matsushita and Waldern teaches the invention as set forth above but is silent regarding a size of an image display area of the image element is smaller than a size of an optical surface of the second optical unit.	However, Kobayashi teaches the virtual image display device (figure 3), wherein a size of an image display area of the image element (liquid crystal panel 11) is smaller than a size of an optical surface of the second optical unit (lens 25; shown in figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoppe in view of Matsushita and Waldern, to use a size of an image display area of the image element is smaller than a size of an optical surface of the second optical unit as taught by Kobayashi, for the purpose of providing a device which is compact and provides high quality images (paragraph [0013]).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 13, the closet prior art Hoppe US 20180031835 teaches 
an enlargement optical system (figures 2 and 3), comprising,
	a transmission/reflection selection member (polarization selective element 101, retarding element 103) configured to selectively transmit or reflect light that passed through the half mirror (partially reflective surface coting 113), depending on a polarization state of the light (paragraph 
Hoppe in view of Matsushita US 20160327792 teaches and render obvious a Fresnel lens including a serrated surface (Fresnel lens 11).
Hoppe in view of Matsushita  and Waldern US 10,545,346 teaches and render obvious configured to be mounted on a user’s head (figures 46 and 47), comprising, the lens end faces are arranged at positions for contacting the user’s nose (shown in figure 46 eyeglasses is on the user’s face and in contact with user’s nose) when the enlargement optical system is mounted on the user’s head (when the lens end faces is arranged at position for contacting the user’s nose the (331 and 352 are mounted on the user’s head; column 21, lines 28-45 teaches the HUD may be configured to adjustable within the helmet or head piece).
However, regarding claim 13, the prior art Hoppe, taken either singly or in combination fails to anticipate an enlargement optical system including specific features 
	a half mirror provided on the serrated surface of the Fresnel lens;
	a counter member configured to sandwich, with the Fresnel lens, the half mirror at a bonding portion between the counter member and the Fresnel lens, the Fresnel lens and the counter member having different refractive indexes; and wherein
	when viewed in a direction in which the half mirror is sandwiched, the Fresnel lens and the counter member have a an asymmetric shape with respect to an up-down direction when the virtual image display device is mounted on the user’s head, the asymmetric shape includes lens end faces, combination with all other claim limitations of claim 13.
	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872